DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 7-9, filed on March 11, 2021, with respect to claims 1-9 and 12-21 have been fully considered and are persuasive.  The rejection of claims 1-9 and 12-21 has been withdrawn. 

Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of allowable subject matter:  
a.	Claims 1-9 and 12-21 are allowable.

detecting a document sheet on a document tray;
displaying, on a display unit, a setting screen for setting a thickness of the detected document sheet;
controlling conveyance of the document sheet based on information indicating the thickness set on the setting screen displayed by the display unit; 
wherein the display unit displays, based on detecting including detecting the document sheet in a state that a first predetermined screen is displayed by the display unit, the setting screen so that at least a part of the first predetermined screen is hidden by the setting screen, and
wherein the display unit does not display the setting screen based on detecting including detecting the document sheet in a state that a second predetermined screen, different from the first predetermined screen, is displayed by the display unit.
c. Maejima et al (US Publication No. 2017/0336748) discloses the claimed limitations of detecting a document sheet, displaying a setting screen, controlling the conveyance of the document sheet, but fails to teach the scanning of the image on the 
d. Hirao (US Publication No. 2020/0137261) discloses the claimed limitations but fails to teach in details 2 different cases:  the first case when the display unit displays, based on detecting including detecting the document sheet in a state that a first predetermined screen is displayed by the display unit, the setting screen so that at least a part of the first predetermined screen is hidden by the setting screen, and the second case when the display unit does not display the setting screen based on detecting including detecting the document sheet in a state that a second predetermined screen, different from the first predetermined screen, is displayed by the display unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	b. Murakami (US Publication No. 2009/0136246) discloses an image forming apparatus capable of determining whether the measured paper thickness is outside the range of the selected paper type and display a warning to that effect is issued while the display unit does not display a setting screen for setting a thickness of the detected document sheet for scanning.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH-VINH T NGUYEN/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



April 10, 2021